REYNOLDS, Chief Justice,
concurring.
I concur in what has been written for the Court in affirming the conviction of appellant Barbara Ann Borgers for aggravated robbery. Yet it seems appropriate to add that although the indeterminate sentence law was repealed effective 1 September 1981, when this cause was submitted to the jury on 9 December 1980, it was an existing mandatory law, Ex parte Davis, 157 Tex.Cr.R. 370, 248 S.W.2d 133, 134 (1952), to be applied by the trial judge, but not by the jury. Pena v. State, 137 Tex.Cr.R. 311, 129 S.W.2d 667, 669 (1939). Thus, consistent with the approval of admonitory charges to guard against jury misconduct, Hernandez v. State, 169 Tex.Cr.R. 418, 334 S.W.2d 299, 301-02 (1960), it was proper for the court to instruct the jury not to discuss or consider the indeterminate sentence law. Clark v. State, 76 Tex.Cr.R. 348, 174 S.W. 354, 357 (1915).